TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00053-CV



                                      In re Lester Dion Ross


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Lester Dion Ross filed a pro se petition for writ of mandamus in this Court.

See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.1. In his petition,

Ross asks this Court to direct the Travis County District Clerk to transmit a copy of “records in

which all interrogation and witness statements are included” pursuant to article 11.07 of the Texas

Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(c) (West Supp. 2012).

               Article 11.07 vests complete jurisdiction over post-conviction relief from final felony

convictions in the Texas Court of Criminal Appeals. See id. art. 11.07; Board of Pardons & Paroles

ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995);

In re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding). Moreover, this

Court’s mandamus jurisdiction, governed by section 22.221 of the Texas Government Code, is

expressly limited to: (1) writs against a district court judge or county court judge in this Court’s

district, and (2) all writs necessary to enforce our jurisdiction. See Tex. Gov’t Code Ann. § 22.221.

Thus, we have no jurisdiction to issue a writ of mandamus against a district clerk unless necessary
to enforce our jurisdiction. See id.; In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st

Dist.] 1999, orig. proceeding).

               As we have no jurisdiction in a habeas corpus proceeding seeking relief from a final

felony conviction pursuant to article 11.07, we have no jurisdiction to issue a writ of mandamus

against a district clerk in connection with such a proceeding. See Tex. Code Crim. Proc. Ann.

art. 11.07, § 3; cf. Padieu v. Court of Appeals for Fifth Dist., No. AP-76,727, 2013 Tex. Crim. App.

LEXIS 36, at *4–5 (Tex. Crim. App. Jan. 9, 2013) (concluding that courts of appeals have

jurisdiction to rule on mandamus petitions relating to pending motions before trial courts “requesting

access to material that could be used in a future habeas application” when there is no pending

application for habeas corpus filed under article 11.07).

               Ross’s petition for writ of mandamus seeks a writ against the Travis County District

Clerk. That writ is not necessary to enforce this Court’s jurisdiction. Consequently, we lack

jurisdiction to grant the requested relief. See Tex. Gov’t Code Ann. § 22.221. Accordingly, we

dismiss Ross’s petition for writ of mandamus for want of jurisdiction.




                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: February 1, 2013




                                                  2